In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo

                                        No. 07-22-00066-CR


                            ZACHERY RENE LAMAS, APPELLANT

                                                 V.

                              THE STATE OF TEXAS, APPELLEE

                             On Appeal from the 242nd District Court
                                      Hale County, Texas
                 Trial Court No. B21040-1903, Honorable Kregg Hukill, Presiding

                                          June 23, 2022
                      ORDER OF ABATEMENT AND REMAND
                        Before QUINN, C.J., and PARKER and DOSS, JJ.


      Appellant Zachery Rene Lamas appeals his conviction for sexual assault of a

child.1 The appellate record was originally due March 28, 2022. The clerk’s record was

filed by this deadline, but the reporter’s record was not. We subsequently granted the

reporter, Brenda Rohrs, two extensions to file the reporter’s record due to her caseload.

By letter of May 16, 2022, we admonished Rohrs that failure to file the reporter’s record

by June 16 would result in the appeal being abated and the cause remanded to the trial


      1   See TEX. PENAL CODE ANN. § 22.011(a)(2).
court for further proceedings without further notice. Rohrs has since requested a third

extension to file the reporter’s record due to her caseload.

        We deny the request, abate the appeal, and remand the cause to the trial court for

further proceedings. See TEX. R. APP. P. 35.3(c) (“The trial and appellate courts are jointly

responsible for ensuring that the appellate record is timely filed.”); 37.3(a)(2) (requiring

appellate courts to “make whatever order is appropriate to avoid further delay and to

preserve the parties’ rights” when the appellate record is not timely filed). On remand,

the trial court shall determine the following:

        1.      what tasks remain to complete the filing of the reporter’s record;

        2.      why Rohrs has not completed the necessary tasks;

        3.      what amount of time is reasonably necessary for the completion of those

                tasks; and

        4.      whether Rohrs can complete the tasks within the time the trial court

                finds reasonable.

        Should the trial court determine that Rohrs will require more than thirty days to

complete, certify, and file the reporter’s record, it shall arrange for a substitute reporter to

do so.       The trial court is directed to enter such orders necessary to address the

aforementioned questions. So too shall it include its findings on those matters in a

supplemental clerk’s record and cause that record to be filed with this Court by July 25,

2022.

        It is so ordered.

                                                           Per Curiam



Do not publish.
                                                 2